Order of the city comptroller unanimously annulled, with costs to the petitioners, and the matter is remitted to the city comptroller for further proceedings in accordance with the provisions of section 220 of the Labor Law. The comptroller as the fiscal officer specified in the statute is required by subdivision 8 of section 220 to give notice to interested parties. In this instance one such interested party was the American Museum of Natural History. There could be no other. This the comptroller failed to do. Upon a hearing with all interested parties present it may be determined whether petitioners are engaged upon a public work, and whether the statute is applicable to them. In that connection it may or may not be significant that the statute was enacted subsequent to the establishment of contractual relations between the city and the museum. If the foregoing issues are determined favorably to petitioners, then the prevailing rate of wages must be determined. Section 220 of the Labor Law is not limited to direct employees of the city in the fixation of prevailing rates of wages. Settle order on notice. Present — Dore, J. P., Cohn, Van Voorhis and Breitel, JJ.